IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0634
                              Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BEAU GRIES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      A criminal defendant challenges his drug conviction. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


TABOR, Presiding Judge.

       A jury convicted Beau Gries of possessing methamphetamine with intent to

deliver as a habitual offender, in violation of Iowa Code sections 124.401 and 902.8

(2020). On appeal, he challenges his conviction, arguing the State failed to prove

the element of possession. Because sufficient evidence supports his conviction,

we affirm.

       We review sufficiency claims for errors at law. State v. Sanford, 814 N.W.2d

611, 615 (Iowa 2012). We consider the evidence “in the light most favorable to the

State,” allowing for all reasonable inferences it will support. Id. If a rational jury

could find guilt beyond a reasonable doubt, we affirm. Id. While we consider all

evidence—exculpatory and inculpatory alike—we are mindful that the jury is “free

to reject certain evidence, and credit other evidence.” Id.

       In his single-issue brief, Gries contends the State failed to prove either

actual or constructive possession of methamphetamine.1 Countering, the State

argues it presented ample evidence to support both theories.

       Actual possession is “direct physical control,” shown when investigators find

drugs on the suspect’s person or the prosecutor offers substantial evidence that

the drugs were on the suspect’s person “at one time.” State v. Jones, 967 N.W.2d

336, 341 (Iowa 2021). Constructive possession, on the other hand, is “knowledge

of the presence of the controlled substance” and “the authority or right to maintain

control of it.” State v. Reed, 875 N.W.2d 693, 706 (Iowa 2016). It may be shown




1Gries does not contest the State’s proof of his intent to deliver or that he was a
habitual offender.
                                         3


by indirect evidence, such as incriminating statements and actions, fingerprints,

and proximity. See State v. Kern, 831 N.W.2d 149, 161 (Iowa 2013).

       Gries insists his “mere proximity” to the backpack where police found the

methamphetamine was inadequate proof of possession. But the State presented

more than proximity evidence. The jury heard from Sioux City Police Officer

Michael Simons, a veteran drug investigator and certified K-9 handler. Just before

11:00 p.m., dispatch sent Simons to check on a suspicious silver van parked in a

neighborhood where someone claimed to have been “almost jumped” by two men.

Simons found Gries in the driver’s seat of that van and asked him what was going

on. Gries said he was there to “collect a debt from somebody who owed his brother

money.” Shining his flashlight into the van, Simons could see several pocket

knives. Exercising caution, Simons asked Gries to step out of the van. While

reluctant, Gries did so. Simons could then see a long black club next to the driver’s

door. When Simons reached for the club, Gries grabbed the door, hitting the officer

in the side of his face. Simons testified: “It was very obvious to me that Mr. Gries

didn’t want me near the van.”2

       So Simons decided to run his K-9, Aura, around the outside of the van. Aura

gave a positive indication for drugs on the passenger side. On the passenger seat,

Simons found a backpack. Inside that backpack, police discovered empty baggies,

a digital scale, more pocket knives, a “loaded” syringe, and a black box containing

four baggies of crystal methamphetamine.3 Simons testified that those items



2The State offered proof that Gries was the registered owner of the van.
3Field tests showed the presence of methamphetamine. The state crime lab later
confirmed those results.
                                        4


suggested Gries was dealing drugs. Beyond dealing, the jury heard evidence that

Gries was likely using methamphetamine as well. Simons believed that Gries

appeared to be “under the influence” and that commonly “drug users deal drugs in

order to support their habits.”

       Next, the jury heard about Gries’s incriminating actions post-arrest. After

being warned to not bring narcotics into a jail, Gries volunteered that he was

carrying a baggie of methamphetamine in his wallet. And, once in jail, he called

his mother and told her “he got picked up for drugs.” His mother asked, “What did

you have?” Gries responded: “Meth.”

       On this record, a rational jury could find that Gries was, at a minimum, in

constructive possession of the methamphetamine in the backpack. See State v.

Maxwell, 743 N.W.2d 185, 194–95 (Iowa 2008) (listing constructive-possession

factors, such as ownership of vehicle where drugs were found, close proximity to

drugs, and suspicious activity or statements by defendant). Aligned with those

factors, the backpack was within Gries’s immediate grasp on the passenger seat

as he sat alone in the van registered in his name. Gries also exhibited “suspicious

activity” during his interactions with Officer Simons. See State v. Dewitt, 811

N.W.2d 460, 476 (Iowa 2012) (noting defendant’s resistance to officers’

investigation was consistent with his guilt). What’s more, after his arrest, Gries

turned over methamphetamine from his wallet. And, finally, from jail he admitted

to his mother that he had methamphetamine. All these factors support the jury’s

finding of constructive possession.

       True, no forensic evidence tied Gries to the backpack. And, at some point,

neighbors reported a second man had been at the scene.            But viewing the
                                        5


evidence in the light most favorable to the verdict, we see evidence sufficient to

support the conviction. See Jones, 967 N.W.2d at 339.

      AFFIRMED.